DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, in view of Murano et al., U.S.P.G. Pub. No. 2003/0047407.
Regarding independent claim 1, an image-forming apparatus comprising:

a motor (110); and
a drum gear train (112) configured to transmit a driving force from the motor to the photosensitive drum, the drum gear train comprising a fixed gear train that is always in engaged contact with the motor.
Makino further teaches other transmission means can be placed between the motor and the drum gear (¶ 84).
Makino fails to teach the drum gear train comprising:
a first gear rotatable about a first axis upon receipt of the driving force;
a second gear rotatable about the first axis and configured to receive the driving force from the first gear and to transmit the driving force to the photosensitive drum; and
a first clutch switchable between a first transmission state where the driving force is transmitted from the first gear to the second gear and a first transmission cutoff state where transmission of the driving force from the first gear to the second gear is cut off.
Murano teaches a fixing device driven using a electromagnetic clutch.  Murano teaches using an electromagnetic clutch in order to permit manual rotation of the rollers when the device is powered off, facilitating removal of jammed sheets (¶ 51).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to use an electromagnetic clutch rather than a direct engagement with the motor.  One having ordinary skill in the art at the time of effective filing would have done so in order to facilitate removal of jammed sheets.



Regarding claim 8, a developing roller (31); and
a developing gear train (fig 4, 5) configured to receive the driving force through the drum gear train and to transmit the driving force to the developing roller.
Regarding claim 9, wherein the developing gear train is drivingly connected to the first gear (fig 4, 5).
Regarding claim 10, wherein the developing gear train comprises a second clutch (117) switchable between a second transmission state where the driving force is transmitted to the developing roller and a second transmission cutoff state where transmission of the driving force to the developing roller is cut off.
Regarding claim 11, a fixing device (41); and
a fixing gear train configured to transmit the driving force to the fixing device (figs 4, 5).

Claims 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, and Murano et al., U.S.P.G. Pub. No. 2003/0047407, in view of Izumi, U.S.P.G. Pub. No. 2018/0074446, and Hara, U.S.P.G. Pub. No. 2018/0180106.
Regarding claim 13, Makino further teaches a developing roller (31);
a fixing device comprising a heater (41), the fixing device being configured to heat a sheet at a fixing temperature;
a developing gear train (figs 4, 5) configured to transmit the driving force from the first gear to the developing roller, the developing gear train comprising a second clutch (117) switchable between a second transmission state where the driving force is transmitted from the 
a fixing gear train (figs 4, 5) configured to transmit the driving force from the motor to the fixing device.

The combination of Makino and Murano fails to teach:
a controller, wherein the controller is configured, after the fixing temperature reaches a target temperature, to:
permit the first clutch to be switched to the first transmission state to start transmitting the driving force to the photosensitive drum; and
subsequently permit the second clutch to be switched to the second transmission state to start transmitting the driving force to the developing roller.
Izumi teaches that photoconductors and developing rollers are expendable components with shorter lifetimes than fixing units (¶ 5).  Izumi thus teaches waiting until the fixing temperature is attained before starting to drive the photoconductor and the developing roller (¶ 5).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to wait until the fixing temperature is attained before starting to drive the photoconductor and the developing roller.  One having ordinary skill in the art at the time of effective filing would have done so in order to avoid unnecessary wear.




Hara teaches driving a photoconductor before driving a developing roller when using a single motor to drive both (¶ 70).  Hara teaches doing so in order to suppress developer waste during a cleaning operation (¶ 70).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to drive a photoconductor before driving a developing roller when using a single motor to drive both.  One having ordinary skill in the art at the time of effective filing would have done so in order to suppress developer waste.
Regarding claim 14, Makino further teaches a registration roller (12) configured to convey the sheet to the photosensitive drum, wherein:
a leading edge of the sheet conveyed by the registration roller contacts the photosensitive drum at a first point of time (the first point is as defined).
Makino fails to teach the controller is further configured to permit the second clutch to be switched to the second transmission state at a second point of time before the first point of time.
As taught by Hara, the developing roller is driven after preparatory operations such as cleaning have completed, requiring that the developing roller start rotating before sheets are conveyed.  As a result, the second point if time is necessarily before the first point of time so that the cleaning operation has a chance to complete.
Regarding claim 15, Hara further teaches wherein a time span from the second point of time to the first point of time is greater than a time period required for the photosensitive drum to make one rotation.  Because one waits until after a cleaning operation, the entire surface of the photoconductor must have rotated past the cleaning member.  As a result, the time span from the 
Regarding claim 17, because Hara teaches independently driving the developing device and the photoconductor, Hara teaches wherein the controller is further configured to permit the first clutch to be switched to the first transmission cutoff state to cut off the transmission of the driving force to the photosensitive drum after the second clutch is switched to the second transmission cutoff state.  The controller of Hara permits each transmission to begin and end independently.
Regarding claim 20, the combination of Makino and Murano teach wherein at least one of the first clutch and the second clutch is an electromagnetic clutch (supra).

Claim 21-23, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, in view of Murano et al., U.S.P.G. Pub. No. 2003/0047407, Izumi, U.S.P.G. Pub. No. 2018/0074446, and Hara, U.S.P.G. Pub. No. 2018/0180106.
Regarding independent claim 21 and claim 29, Makino teaches an image-forming apparatus comprising a photosensitive drum (27) a developing roller (31);
a fixing device comprising a heater (41), the fixing device being configured to heat a sheet at a fixing temperature;
a motor (110);
a drum gear train (112) comprising a first gear (the gearing on the motor shaft) configured to transmit a driving force from the motor to the photosensitive drum, the drum gear 
a developing gear train (figs 4, 5) configured to transmit the driving force from the first gear to the developing roller, the developing gear train comprising a second clutch (117) switchable between a second transmission state where the driving force is transmitted from the first gear to the developing roller and a second transmission cutoff state where transmission of the driving force from the first gear to the developing roller is cut off; and,
a fixing gear train configured to transmit the driving force from the motor to the fixing device (figs 4, 5). 

Makino fails to teach a drum gear train comprising:
a first gear rotatable upon receipt of the driving force;
a second gear configured to receive the driving force from the first gear and to transmit the driving force to the photosensitive drum; and
a first clutch switchable between a first transmission state where the driving force is transmitted from the first gear to the second gear and a first transmission cutoff state where transmission of the driving force from the first gear to the second gear is cut off; and,
a controller, wherein the controller is configured, after the fixing temperature reaches a target temperature, to:
permit a first clutch to be switched to the first transmission state to start transmitting the driving force to the photosensitive drum; and
subsequently permit the second clutch to be switched to the second transmission state to start transmitting the driving force to the developing roller.

It would have been obvious to one having ordinary skill in the art at the time of effective filing to use an electromagnetic clutch rather than a direct engagement with the motor.  One having ordinary skill in the art at the time of effective filing would have done so in order to facilitate removal of jammed sheets.

The combination of Makino and Murano fails to teach:
a controller, wherein the controller is configured, after the fixing temperature reaches a target temperature, to:
permit the first clutch to be switched to the first transmission state to start transmitting the driving force to the photosensitive drum; and
subsequently permit the second clutch to be switched to the second transmission state to start transmitting the driving force to the developing roller.
Izumi teaches that photoconductors and developing rollers are expendable components with shorter lifetimes than fixing units (¶ 5).  Izumi thus teaches waiting until the fixing temperature is attained before starting to drive the photoconductor and the developing roller (¶ 5).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to wait until the fixing temperature is attained before starting to drive the photoconductor and the developing roller.  One having ordinary skill in the art at the time of effective filing would have done so in order to avoid unnecessary wear.

Hara teaches driving a photoconductor before driving a developing roller when using a single motor to drive both (¶ 70).  Hara teaches doing so in order to suppress developer waste (¶ 70).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to drive a photoconductor before driving a developing roller when using a single motor to drive both.  One having ordinary skill in the art at the time of effective filing would have done so in order to suppress developer waste.
Regarding claim 22, Makino further teaches a registration roller (12) configured to convey the sheet to the photosensitive drum, wherein:
a leading edge of the sheet conveyed by the registration roller contacts the photosensitive drum at a first point of time (the first point is as defined).
Makino fails to teach the controller is further configured to permit the second clutch to be switched to the second transmission state at a second point of time before the first point of time.
As taught by Hara, the developing roller is driven after preparatory operations such as cleaning have completed, requiring that the developing roller start rotating before sheets are conveyed.  As a result, the second point if time is necessarily before the first point of time so that the cleaning operation has a chance to complete.
Regarding claim 23, Hara further teaches wherein a time span from the second point of time to the first point of time is greater than a time period required for the photosensitive drum to make one rotation.  Because one waits until after a cleaning operation, the entire surface of the photoconductor must have rotated past the cleaning member.  As a result, the time span from the 
Regarding claim 25, because Hara teaches independently driving the developing device and the photoconductor, Hara teaches wherein the controller is further configured to permit the first clutch to be switched to the first transmission cutoff state to cut off the transmission of the driving force to the photosensitive drum after the second clutch is switched to the second transmission cutoff state.  The controller of Hara permits each transmission to begin and end independently.

Claim 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, Murano et al., U.S.P.G. Pub. No. 2003/0047407, Izumi, U.S.P.G. Pub. No. 2018/0074446, and Hara, U.S.P.G. Pub. No. 2018/0180106, in view of Kamimura, U.S.P.G. Pub. No. 2002/0098013.
The combination is Makino, Murano, Izumi, and Hara fail to teach a sensor configured to detect the sheet conveyed from the registration roller to the photosensitive drum, wherein the controller is further configured to permit the second clutch to be switched to the second transmission cutoff state to cut off the transmission of the driving force to the developing roller upon elapse of a predetermined time period from a point of time at which the sensor no longer detects the sheet.
Kamimura teaches a sheet detection sensor (not shown) to detect the presence of sheets at the transfer nip (¶ 78), and separate motors for driving the developing roller (54) and the photoconductor (52) (¶ 56).  When the last sheet passes through the transfer nip, Kamimura stops 
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide wherein the controller is further configured to permit the second clutch to be switched to the second transmission cutoff state to cut off the transmission of the driving force to the developing roller upon elapse of a predetermined time period from a point of time at which the sensor no longer detects the sheet.  One having ordinary skill in the art at the time of effective filing would have done so in order to reduce filming on the photoconductor.

Claims 2-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, and Murano et al., U.S.P.G. Pub. No. 2003/0047407, in view of well known prior art.
Claims 18 and 19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, U.S.P.G. Pub. No. 2003/0190172, and Murano et al., U.S.P.G. Pub. No. 2003/0047407, and Izumi, U.S.P.G. Pub. No. 2018/0074446, and Hara, U.S.P.G. Pub. No. 2018/0180106, , in view of well known prior art.
Examiner takes official notice, that electromagnetic clutches conventionally known in the art of electrophotography comprise two gears at the ends of two couplings rotatable when engaged with an armature.  See, e.g. Shimizu, JP 2020-118202; Miura JP 2017-167382; and Matsuda et al., JP 2017-083006.
Regarding claims 2-7, 12, 18 and 19, and 26-28, the claims merely describe the conventionally known arrangements of using an electromagnetic clutch to selectively transmit a driving force.  Each element is used merely for it known intended use in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852